                                                                                                                                                •"""''"•·-1
                                                                                                                                                          I
             Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.1 Page 1 of 14
                                                                                                                                                          I
                                                                                                                                                          ;
AO 106 (Rev. 04/10) Application for a Search Warrant                                                                                                      l
                                                                                                                                                          <


                                                                                                       I
                                      UNITED STATES DISTRICT COURT
                                                                     for the                           !
                                                         Southern District of California               1-i :_.iv_~--~-·--·-.   ...... .......   - ...~ J


              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and addressj                   ~
                                                                        )        Case No.
                                                                                                19MJ3233
         Black LG Cellphone Model: LM-X220PM                            )
                 MEID: 35963509282961                                   )
                 S/N: 902VTKE0286461                                    )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijj, the person or describe the
property to be searched and give its location):

  See Attachment A
located in the ___S_o_u_th_e_r_n_ _ District of _____C_a_l_ifo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ri evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                        Offense Description

        21 U.S.C. § 952, 960, and 963             Importation of controlled substances and conspiracy

          The application is based on these facts:



           ri Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days~:- , z - . - - - - - ) is requested
               under 18 U.S. C. § 3103a, the basis of which is set forth on the attL""'n,;;1.v~.1,;;ct.




                                                                               Whitney Faber, SA, Dept. of Homeland Security
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, CA                                                                   opez, U.S. Magistrate Judge
                                                                                              Printed name and title
   Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.2 Page 2 of 14




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            Black LG Cellphone Model: LM-X220PM
            IMEI:35963509282961
            SIN: 902VTKE0286461
            (Target Device);


The Target Device is currently in the possession of U.S. Customs and Border
Protection at 9495 Customhouse Plaza in San Diego, CA, 92154
    Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.3 Page 3 of 14



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of February 13, 2019 to May 13, 2019:

      a.    tending to indicate efforts to import methamphetamine, or some other
            federally controlled substances from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of methamphetamine, or some other federally
            controlled substances from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of methamphetamine, or some other federally controlled
            substances from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine, or some other federally controlled
            substances from Mexico into the United States, such as stash houses, load
            houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Section~ 952, 960,
and 963.
        Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.4 Page 4 of 14




 1                                       AFFIDAVIT
 2         I, Whitney Faber, Special Agent with the United States Department of Homeland
 3 Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
 4 Investigations (HSI), being duly sworn, hereby state as follows:
 5                                    INTRODUCTION
 6         1.    This affidavit supports an application for a warrant to search the following
 7 electronic device, as further described in Attachment A:
 8               a.    Black LG Cellphone Model: LM-X220PM
 9                     MEID:35963509282961
                       SIN: 902VTKE028646 l
10                     (Target Device);
11
12 and seize evidence of crimes, specifically, violations of Title 21, United States Code,
13 Section(s) 952, 960, and 963, as more particularly described in Attachment B. This
14 search supports an investigation and prosecution of JESSICA MARIE GOMEZ for one
15 or more of the crimes mentioned above. A factual explanation supporting probable
16 cause follows.

17         2.    The Target Device was seized from GOMEZ incident to her arrest on
18   May 12, 2019 at the Otay Mesa, California Port of Entry ("POE"), as she attempted to
19   smuggle methamphetamine into the United States. The Target Device is currently in
20   the possession of the Department of Homeland Security. Since its seizure, the Target
21   Device has been held securely at the U.S. Customs and Border Protection Permanent
22   Vault at 9495 Customhouse Plaza in San Diego, CA, 92154, where it is currently
23   located.
24         3.    Based upon my experience and training, and all the facts and opinions set
25   forth in this Affidavit, there is probable cause to believe that a search of the Target
26   Device will produce evidence of one or more of the aforementioned cnmes, as
27   described in Attachment B.
28

                                                1
        Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.5 Page 5 of 14




 1         4.     The information contained in this affidavit is based upon my experience
 2   and training, consultation with other federal, state, and local law enforcement agents.
 3   The evidence and information contained herein was developed from interviews and my
 4   review of documents and evidence related to this case. Because this affidavit is made
 5   for the limited purpose of obtaining a search warrant for the Target Device, it does not
 6   contain all of the information known by me or other federal agents regarding this
 7   investigation, but only contains those facts believed to be necessary to establish
 8   probable cause for the requested warrant.
 9                             EXPERIENCE AND TRAINING
10         5.     I am a law enforcement officer of the United States within the meaning of
11 Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
12 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
13 Code, Section 2516. I am also a federal law enforcement officer within the meaning of
14 Rule 4l(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under
15 Rule 4l(a) to make applications for search and seizure warrants and to serve arrest
16 warrants. I am authorized to investigate violations of laws of the United States and to
17 execute warrants issued under the authority of the United States.
18         6.     I am a Special Agent (SA) with ICE-HSI and have been so employed since
19 September 2018. I am currently assigned to the Deputy Special Agent in Charge, San
20 Ysidro Office, Contraband Smuggling Group 5, and my duties include investigating the
21 trafficking of illicit controlled substances and the importation and distribution of illegal
22 substances. I have training and experience in multiple investigative areas, to include
23 conducting investigations and making arrests based on violations of Title 21, United
24 States Code Sections 952, 960, and 963.
25         7.     I have had approximately 26 weeks of intensive training at the Federal Law
26 Enforcement Training Center at Glynco, Georgia. These 26 weeks were comprised of
27 approximately 12 weeks of the basic criminal investigator training program and
28 approximately 14 weeks of HSI Special Agent Training. I have received training in

                                                 2
         Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.6 Page 6 of 14




 1 identifying various controlled substances and conducting Title 21 controlled substances
 2 investigations.
 3         8.      Prior to my position as an HSI Special Agent, I was employed as a United
 4 States Border Patrol (USBP) Agent from March 2003 until September 2018. As a USBP
 5 Agent, I conducted many criminal investigations involving violations of federal and
 6 state laws including, but not limited to, alien smuggling, narcotics smuggling,
 7 kidnapping, extortion and organized criminal activity.
 8         9.      I have personally participated in and conducted investigations of violations
 9 of various State and Federal criminal laws, including those related to narcotics
10 violations. I have arrested or participated in the arrest of persons for violations of the
11   Controlled Substances Act. In these cases, I have conducted interviews with the arrested
12 persons and their associates. I have conducted surveillance of narcotics smugglers as
13 they conduct their smuggling activity while crossing the border from Mexico into the
14 United States. Through these investigative activities, I have gained a working
15 knowledge and insight into the typical activity of narcotics smugglers, and the structure
16 of their narcotics smuggling networks.
17         10.     Based upon my experience investigating drug smuggling, my training, and
18 my consultation with other investigators who have experience investigating drug
19 smuggling in near the border, I understand that drug smugglers will seek to smuggle
20 drugs from Mexico to the United States by hiding the drugs in hidden compartments of
21   cars, and in non-factory compartments (i.e., compartments that the manufacturer did not
22 design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
23 through POEs with the drugs undetected. (I am also aware that such individuals will
24 sometimes try to generate a history of crossings to show that driving through a POE is
25 ordinary behavior for them.) When they arrive in the United States, smugglers will take
26 the drugs to a discreet location to transfer them to other people involved in the
27 distribution chain, who can then send the drugs to other locations for downstream
28 distribution.

                                                 3
        Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.7 Page 7 of 14




 1        11.    Based upon my training and experience as a Special Agent, and
 2 consultations with law enforcement officers experienced in narcotics trafficking
 3 investigations, and all the facts and opinions set forth in this affidavit, I submit the
 4 following:
 5               a.    Drug traffickers will use cellular/mobile telephones because they are
 6                     mobile and they have instant access to telephone calls, text, web, and
                       v01ce messages.
 7
 8               b.    Drug traffickers will use cellular/mobile telephones because they are
                       able to actively monitor the progress of their illegal cargo while the
 9                     conveyance is in transit.
10
                 c.    Drug traffickers and their accomplices will use cellular/mobile
11                     telephones because they can easily arrange and/or determine what
12                     time their illegal cargo will arrive at predetermined locations.
13
                 d.    Drug traffickers will use cellular/mobile telephones to direct drivers
14                     to synchronize an exact drop off and/or pick up time of their illegal
                       cargo.
15
16               e.    Drug traffickers will use cellular/mobile telephones to notify or warn
                       their accomplices of law enforcement activity to include the presence
17
                       and posture of marked and unmarked units, as well as the operational
18                     status of checkpoints and border crossings.
19
                 f.    Drug traffickers and their co-conspirators often use cellular/mobile
20                     telephones to communicate with load drivers who transport their
                       narcotics and/or drug proceeds.
21
22               g.    The use of cellular telephones by conspirators or drug traffickers tends
                       to generate evidence that is stored on the cellular telephones,
23
                       including, but not limited to emails, text messages, photographs, audio
24                     files, videos, call logs, address book entries, IP addresses, social
                       network data, and location data.
25
26
27
28

                                                4
        Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.8 Page 8 of 14




 1        12.    Based upon my training and experience as a Special Agent, and
 2 consultations with law enforcement officers experienced in narcotics trafficking
 3 investigations, and all the facts and opinions set forth in this affidavit, I know that
 4 cellular/mobile telephones can and often do contain electronic records, phone logs and
 5 contacts, voice and text communications, and data such as emails, text messages, chats
 6 and chat logs from various third-party applications, photographs, audio files, videos,
 7 and location data. This information can be stored within disks, memory cards, deleted
 8 data, remnant data, slack space, and temporary or permanent files contained on or in
 9 the cellular/mobile telephone. Specifically, I know based upon my training, education,
10 and experience investigating these conspiracies that searches of cellular/mobile
11 telephones yields evidence:
12
                 a.    tending to indicate efforts to import methamphetamine, or some
13                     other federally controlled substances from Mexico into the United
                       States;
14
15               b.    tending to identify accounts, facilities, storage devices, and/or
                       services-such as email addresses, IP addresses, and phone numbers-
16
                       used to facilitate the importation of methamphetamine, or some
17                     other federally controlled substances from Mexico into the United
                       States;
18
19               C.    tending to identify co-conspirators, criminal associates, or others
                       involved in importation of methamphetamine, or some other
20
                       federally controlled substances from Mexico into the United States;
21
22               d.    tending to identify travel to or presence at locations involved in the
                       importation of methamphetamine, or some other federally
23                     controlled substances from Mexico into the United States, such as
24
                       stash houses, load houses, or delivery points;

25               e.    tending to identify the user of, or persons with control over or access
26                     to, the Target Device; and/or

27               f.    tending to place in context, identify the creator or recipient of, or
28                     establish the time of creation or receipt of communications,
                       records, or data involved in the activities described above.
                                                5
         Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.9 Page 9 of 14




 1         13.    Subscriber Identity Module (SIM) Cards, also known as subscriber
 2 identity modules, are smart cards that store data for GSM cellular telephone
 3 subscribers. Such data includes user identity, location and phone number, network
 4
     authorization data, personal security keys, contact lists and stored text messages. Some
 5
     of the evidence generated by a smuggler's use of a cellular telephone would likely be
 6
     stored on any SIM Card that has been utilized in connection with that telephone.
 7
           14.    Furthermore, based on my training and experience, and conversations
 8
     with other law enforcement officers who investigate drug smuggling and trafficking, I
 9
     know that drug conspiracies often require detailed and intricate planning to
10
     successfully evade detection. Consequently, drug conspiracies often involve planning
11
     and coordination for several months-this planning often occurs through mobile
12
     telephones. Additionally, based on my training and experience, and conversations with
13
     other law enforcement officers who investigate drug smuggling and trafficking, I know
14
     that coconspirators are often unaware when a fellow coconspirator has been arrested
15
     and will attempt to communicate with that coconspirator via mobile telephone after his
16
     or her arrest to determine the whereabouts of drugs that are being transported.
17
                        FACTS SUPPORTING PROBABLE CAUSE
18
19         15.    According to a report written by CBP Canine Enforcement Officer L.

20 Manis, while performing pre-primary roving inspection duties at the Otay Mesa,
21 California port of entry ("POE") on May 12, 2019 at approximately 8: 15pm, she
22 encountered GOMEZ driving a 1998 Lexus ES 300 sedan bearing California license
23 plate 4ARF829 (the "Lexus"). Officer Manis screened the Lexus with her Narcotics &
24 Human Detection Dog (NHDD), "Lotta" (#160197), and received an alert from Lotta
25 to the trunk area of the Lexus. Officer Manis opened the trunk of the Lexus for further
26 inspection. Officer Manis then received a second alert from Lotta to the rear wall of the
2 7 trunk behind the rear seat.
28

                                                6
       Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.10 Page 10 of 14




 1        16.    According to a report written by CBP Officer C. Rodriguez, Officer
 2 Rodriguez arrived to assist Officer Manis. Officer Rodriguez noted GOMEZ was
 3 talking on her cell phone. Officer Rodriguez asked GOMEZ to tum off her cell phone.
 4 Officer Rodriguez obtained two negative customs declarations from GOMEZ for any
 5 goods and/or merchandise entering the United States. During the inspection, GOMEZ
 6 stated she was the owner of the Lexus but she had not registered it yet. GOMEZ told
 7 Officer Rodriguez she was entering the United States in route to Palm Springs, CA.
 8        17.    According to a report written by CBP Officer G. Gomez, Officer Gomez
 9 inspected the Lexus at approximately 8:29 p.m. utilizing the Z-Portal Non-Intrusive
1O Inspection system. Officer Gomez noticed anomalies in rear seat area of the Lexus.
11        18.    According to a report written by CBP Officer J. Harris, Officer Harris
12 searched the Lexus in the vehicle secondary lot. Officer Harris observed packages
13 concealed between the rear seat and trunk of the Lexus. Officer Harris removed a total
14 of 19 packages. The contents of the packages field-tested positive for the properties of
15 methamphetamine. Officer Harris then notified Homeland Security Investigations of
16 the seizure. Officer Harris placed GOMEZ under arrest. The total weight of the nineteen
17 packages was approximately 10.86 kilograms (23.94 pounds).
18        19.    I was notified of the event and responded to the Otay Mesa POE. I further
19 seized the Lexus, the methamphetamine packages, and the Target Device.
20        20.    GOMEZ was advised of her Miranda rights in the English language.
21 GOMEZ waived her rights, and I subsequently conducted a recorded interview of
22 GOMEZ.
23        21.    GOMEZ denied knowing the methamphetamine was concealed within the
24 Lexus. GOMEZ stated that she went to Rosarito, Mexico approximately two weeks ago
25 to visit her mother, Sandra Cornejo. GOMEZ stated that her mother gave her the Lexus
26 as a surprise gift, and that the Lexus had been in her possession since she received it
27 from her mother. GOMEZ stated that her mother purchased the vehicle from the dealer
28 listed on the registration. GOMEZ stated that the same day she received the Lexus from

                                               7
       Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.11 Page 11 of 14



 1 her mother, she crossed the border and drove to Desert Hot Springs, CA. GOMEZ stated
 2 that she has been using the Lexus to commute for work, and further stated that she had
 3 not taken the Lexus to a mechanic or had any maintenance performed. GOMEZ stated
 4 that no one else had driven the Lexus since she received it from her mother. GOMEZ
 5 stated that she returned to Rosarito approximately three days prior to her arrest to visit
 6 her mother and daughter.
 7         22.   GOMEZ was given the opportunity to use the Target Device during the
 8 interview, and she entered her password and called a contact identified as "Mandigo
 9 Blade" at 760-461-0556. GOMEZ informed Mandigo Blade that she had been detained
1O at the border. Mandigo Blade informed GOMEZ that he was in Las Vegas and could
11 not help her, and the conversation ended.
12         23.   Given the facts surrounding GOMEZ's arrest, and based upon my
13 experience and training, as well as consultation with other law enforcement officers
14 experienced in drug smuggling investigations, I submit that there is probable cause to
15 believe that information relevant to the smuggling activities of GOMEZ will be found
16 in the Target Device. Such evidence, which could be in the form of communications,
17 records, data (including but not limited to emails, text messages, other social messaging
18 applications), photographs, audio files, videos, or location data, is evidence:
19               a.     tending to indicate efforts to import methamphetamine, or some
20                      other federally controlled substance from Mexico into the United
21                      States;
22               b.     tending to identify accounts, facilities, storage devices, and/or
23                      services-such as email addresses, IP addresses, and phone numbers-
24                      used to facilitate the importation of methamphetamine, or some
25                      other federally controlled substance from Mexico into the United
26                      States;
27
28

                                                8
       Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.12 Page 12 of 14




 1               C.     tending to identify co-conspirators, criminal associates, or others
 2                      involved in importation of methamphetamine, or some other
 3                      federally controlled substance from Mexico into the United States;
 4               d.     tending to identify travel to or presence at locations involved in the
 5                      importation of methamphetamine, or some other federally
 6                      controlled substance from Mexico into the United States;
 7               e.     tending to identify the movement of proceeds associated with the
 8                      trafficking of methamphetamine, or some other federally controlled
 9                      substance that was imported from Mexico into the United States;
10               f.     tending to identify the user of, or persons with control over or access
11                      to, the Target Device; and/or
12               g.     tending to place in context, identify the creator or recipient of, or
13                      establish the time of creation or receipt of communications, records,
14                      or data involved in the activities described above.
15         24.   Accordingly, based upon my experience and training, consultation with
16 other law enforcement officers experienced in drug trafficking investigations, and all
17 the facts and opinions set forth in this affidavit, there is probable cause to believe that
18 information relevant to the drug smuggling and trafficking activities of GOMEZ, such
19 as telephone numbers, made and received calls, contact names, electronic mail (e-mail)
20 addresses, appointment dates, messages, pictures and other digital information are
21   stored in the memory of the Target Device. For the reasons set forth above, I request
22 permission to search the Target Device for items listed in Attachment B for the time
23 period from February 13, 2019 up to and including May 13, 2019, which was the day
24 following GOMEZ's arrest.
25                                    METHODOLOGY
26         25.   It is not possible to determine, merely by knowing the cellular/mobile
27 telephone's make, model and/or serial number, the nature and types of services to which
28 the device is subscribed and the nature of the data stored on the device. Cellular/mobile

                                                9
       Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.13 Page 13 of 14




 1 devices today can be simple cellular telephones and text message devices, can include
 2 cameras, can serve as personal digital assistants and have functions such as calendars
 3 and full address books and can be mini-computers allowing for electronic mail services,
 4 web services and rudimentary word processing.                An increasing number of
 5 cellular/mobile service providers now allow for their subscribers to access their device
 6 over the internet and remotely destroy all of the data contained on the device. For that
 7 reason, the device may only be powered in a secure environment or, if possible, started
 8 in "flight mode" which disables access to the network. Unlike typical computers, many
 9 cellular/mobile telephones do not have hard drives or hard drive equivalents and store
10 information in volatile memory within the device or in memory cards inserted into the
11 device. Current technology provides some solutions for acquiring some of the data
12 stored in some cellular/mobile telephone models using forensic hardware and software.
13 Even if some of the stored information on the device may be acquired forensically, not
14 all of the data subject to seizure may be so acquired. For devices that are not subject to
15 forensic data acquisition or that have potentially relevant data stored that is not subject
16 to such acquisition, the examiner must inspect the device manually and record the
17 process and the results using digital photography. This process is time and labor
18 intensive and may take weeks or longer.
19         26.   Following the issuance of this warrant, I will collect the subject
20 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
21 contained within the telephone and its memory cards will employ search protocols
22 directed exclusively to the identification and extraction of data within the scope of this
23 warrant.
24         27.   Based on the foregoing, identifying and extracting data subject to seizure
25 pursuant to this warrant may require a range of data analysis techniques, including
26 manual review, and, consequently, may take weeks or months.                The personnel
27 conducting the identification and extraction of data will complete the analysis within
28 90 days, absent further application to this court.

                                                10
       Case 3:19-mj-03233-LL Document 1 Filed 08/01/19 PageID.14 Page 14 of 14



 1                                      CONCLUSION
 2         28.   Based on all of the facts and circumstances described above, there is
 3 probable cause to conclude that JESSICA MARIE GOMEZ used the Target Device to
 4 facilitate violations of Title 21, United States Code, Section(s) 952, 960, and 963.
 5         29.   Because the Target Device was promptly seized during the investigation
 6 of JESSICA MARIE GOMEZ's trafficking activities and has been securely stored since
 7 that time, there is probable cause to believe that evidence of illegal activities committed
 8 by JESSICA MARIE GOMEZ continues to exist on the Target Device. As stated
 9 above, I believe that the date range for this search is from February 13, 2019 to May 13,
10 2019.
11         30.   WHEREFORE, I request that the court issue a warrant authorizing law
12 enforcement agents and/or other federal and state law enforcement officers to search
13 the Target Device described in Attachment A, and to seize the items listed in
14 Attachment B, using the methodology described above.
15
16 I swear the foregoing is true and correct to the best of my knowledge and belief.
17
18
19
                                            Special Agent
20                                          Homeland Security Investigations
                                            Department of Homeland Security
21
22 Subscribed and sworn to before me this      ( j"=f-   day of August, 2019.
23
24
25
                      ,
26
   The       a    Linda Lopez
27 United States Magistrate Judge
28

                                                11
